t c summary opinion united_states tax_court james d fox petitioner v commissioner of internal revenue respondent docket no 13515-99s filed date james d fox pro_se joseph j boylan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure and additions to tax under sec_665l1 a of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure the parties agree that petitioner's income_tax deficiency without taking into account respondent's assessment of tax subsequent to the mailing of the notice_of_deficiency on date is dollar_figure that respondent made an assessment of income_tax on date of dollar_figure and that petitioner's income_tax deficiency to be assessed is dollar_figure the parties also agree that there is no addition_to_tax due from the petitioner under the provisions of sec_6654 the issues for decision are whether petitioner filed his federal_income_tax return timely and timely paid his income_tax due for background some of the facts have been stipulated and are so found and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in princeton new jersey in his petition with respect to his federal_income_tax return petitioner alleges that extension was file sic including dollar_figure check return was sent before in his trial memorandum petitioner alleges that he filed a timely return on or about date requesting that the calculated credit less than dollar_figure be applied to subseguent years at trial after the premature date was questioned by respondent's counsel petitioner argued that his trial memorandum should have alleged that his return was filed on date he did not explain the premature date alleged in his petition in the stipulation of facts petitioner agrees that petitioner filed his u s individual_income_tax_return for the taxable_year on date the date it was received by respondent's appeals_division the exhibit attached to the stipulation as a copy of petitioner's return indicates that petitioner is due a refund of dollar_figure there is no indication on the stipulated return copy that any amount is to be credited to future tax years respondent introduced a certified copy of a transcript in petitioner's name for tax_year the certified copy of the transcript indicates that as claimed in the petition petitioner filed for an extension of time to file on date accompanied by a payment of dollar_figure the transcript also indicates no return filed substitute for return entered on date and that petitioner failed to file a return until date petitioner argues that he mailed his return before the extended filing_date albeit without requesting a return receipt despite petitioner's argument the evidence in the record weighs against him petitioner did not explain why the stipulated copy of his return shows that he is due a refund of dollar_figure when he alleged that his timely return calculated credit less than dollar_figure to be applied to subseguent years although he argues that he filed his request for extension of time to file with a dollar_figure payment respondent's records indicate that the request for an extension was filed but with a dollar_figure payment aside from the above factual discrepancies petitioner failed to explain at trial why he stipulated that he filed his u s individual_income_tax_return for the taxable_year on date the date it was received by respondent's appeals_division respondent's transcript of account indicates all of the contacts petitioner alleges he had with the internal_revenue_service for his tax_year except for the filing of a federal_income_tax return before date it is the duty_of the court to listen to testimony observe the demeanor of witnesses weigh the evidence and determine what to believe the court is not reguired to accept testimony at face value and the court may discount a party's self-interested testimony and place reliance on other evidence which is believed to be more reliable see 786_f2d_1382 9th cir affg in part and remanding in part tcmemo_1984_197 99_tc_202 duralia v commissioner tcmemo_1994_269 the court finds that petitioner failed to file timely a federal_income_tax return for the year in addition to the argument that he in fact timely filed his return petitioner makes several spurious arguments he takes the position that he should not be subject_to the additions to tax for not filing timely because he cannot get a fair trial in the tax_court because the judges are paid from tax revenues and are therefore biased there is waste and mismanagement in the internal_revenue_service and the government at large mark rich received a presidential pardon and american corporations pay presently a smaller share of the total_tax burden than in years past sec_6651 imposes an addition_to_tax for failure_to_file timely a federal_income_tax return unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect see 469_us_241 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs congress has specifically charged the tax_court with the duty to decide certain income_tax matters see sec_7442 petitioner knowing that the judges of the court are compensated by the federal government chose to avail himself of the opportunity to file a petition with the court see sec_6213 petitioner has offered only his bald assertion that but no explanation of why compensation of judges by the federal government financed in part by tax revenues’ creates a bias requiring federal judges to recuse themselves from tax cases there is no such bias requiring federal judges to recuse themselves in all cases relating to the collection of tax revenues see united_states v bell aftr 2d e d cal petitioner's other arguments fall into the category of because i think someone else is getting away with something i should too none of the specious arguments cited by petitioner even if true show that he exercised ordinary business care and prudence and was nevertheless unable to file his return within the prescribed time the court finds that petitioner without reasonable_cause failed to timely file a federal_income_tax return for and ‘the federal government receives in addition to taxes funds from items such as customs duties civil and criminal fines and penalties fees interest proceeds from the lease and sale of government property amounts recovered due to legal actions and borrowed funds holds that he is liable for the addition_to_tax determined by respondent under sec_6651 respondent determined in the notice_of_deficiency that under sec_6651 petitioner failed to pay timely the amount shown as tax on a federal_income_tax return for we have found that petitioner did not file a federal_income_tax return for until after the notice_of_deficiency was issued and there is no evidence that respondent prepared for petitioner a return under the authority of sec_6020 see sec_6651 9g sec_301_6651-1 proced admin regs because no return for petitioner was filed the addition_to_tax under sec_6651 does not apply see johnson v commissioner tcmemo_1983_398 see also eg estate of hinz v commissioner tcmemo_2000_6 petitioner is not liable for the addition_to_tax under sec_6651 a reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
